



COURT OF APPEAL FOR ONTARIO

CITATION: Sajid (Re), 2018 ONCA 292

DATE: 20180326

DOCKET: C64037

Epstein, van Rensburg and Brown JJ.A.

IN THE MATTER OF: Salik Sajid

AN APPEAL UNDER PART XX.1 OF THE
CRIMINAL CODE

Erin Dann and Cate Martell, for the appellant

Gavin S. MacKenzie, for the Centre for Addiction and
    Mental Health

Christopher Webb, for the Attorney General of Ontario

Heard: March 8, 2018

On appeal against the disposition of the Ontario Review
    Board, dated June 30, 2017.

REASONS FOR DECISION

[1]

The issue on this appeal is a very narrow one. The appellant does not contest
    the Boards finding that he remained a significant threat to the safety of the
    public. Nor does he challenge the Boards disposition that he remain detained
    at the General Forensic Unit at CAMH (the Hospital). However, he contends the
    Board acted unreasonably by not including in the current disposition the
    delegation of authority to the Hospital found in the previous 2016 disposition
    to permit him, when the Hospital deemed it appropriate, to live in the
    community in supervised accommodation approved by the Hospital.

[2]

The appellant submits the Boards failure to include a community living
    term in the current disposition was based on its misapprehension of the
    evidence and was unreasonable because it was not the least onerous and least
    restrictive disposition in the circumstances.

[3]

We are not persuaded by the appellants submission.

[4]

The appellant concedes the Board did not misapprehend the evidence of
    the treating psychiatrist that he was not ready to live in the community at the
    time of the hearing. In our view, that was the key evidence on the issue as to
    whether the least onerous and least restrictive disposition required the Board
    to impose the community living term the appellant was seeking. The three areas
    of evidence that the appellant contends the Board misapprehended were on
    peripheral matters and did not undermine the uncontroverted evidence that the
    appellant was not ready to live in the community.

[5]

In declining to include a term permitting community living when CAMH
    deemed it appropriate, the Board stated:

[T]he evidence is clear that Mr. Sajid is not ready for
    community living yet. On the contrary, his recovery has stalled. Mr. Sajid has
    to demonstrate structure in his daily life and commitment to attending
    rehabilitative programs over a sustained period of time. In the event Mr. Sajid
    demonstrates progress to the point where community living is achievable, the
    Hospital has an option to call for an early hearing to review the Disposition.

[6]

We see nothing unreasonable in the Boards analysis or conclusion.
    Although reasonable people could disagree about whether the community living term
    should or should not have been continued during the current review period,
    under the reasonableness standard the Boards decision is entitled to
    deference. The evidence before the Board clearly disclosed that the appellant
    was not ready for community living, and there was no indication in the evidence
    before this Board (unlike in the previous year) that the appellant would be
    ready to live in the community within the coming year. It therefore was not
    unreasonable for the Board to omit from its disposition a term that would have
    no practical effect on where the appellant lived during the review year. The
    Board also indicated it was prepared to hold an early review in the event the
    appellant demonstrated progress to the point where community living would be
    achievable.

[7]

In those circumstances, we are not persuaded the Boards disposition was
    not the least onerous and least restrictive in the circumstances.

[8]

The appeal is dismissed.

Gloria Epstein J.A.
K. van Rensburg J.A.
David Brown J.A.


